ORDER
PER CURIAM.
Owolabi Tiamiyu appeals from the trial court’s judgment denying his Motion to *344Modify Judgment of Dissolution of Marriage, Verified Motion to Terminate Child Support, Verified Supplemental Motion to Modify and to Terminate Child Support, and Motion for Attorney’s Fees and granting in part Omoladun Ajoke Tiamiyu’s Motion for Attorney’s Fees. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s judgment is supported by substantial evidence, Kropf v. Jones, 489 S.W.3d 830, 834 (Mo.App. E.D. 2015), and the trial court did not abuse its discretion in its award of attorney’s fees. Lueckenotte v. Lueckenotte, 34 S.W.3d 387, 399 (Mo.banc 2001). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).